 Case 2:16-cv-09849 Document 284 Filed 01/19/21 Page 1 of 1 PageID #: 9179



                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON


BENNY FITZWATER and CLARENCE
BRIGHT, and TERRY PRATER, and
EMMET CASEY, JR., and CONNIE Z.
GILBERT, and ALLAN H. JACK, SR.,
and ROBERT H. LONG,

          Plaintiffs,

v.                                     Civil Action No. 2:16-cv-09849

CONSOL ENERGY, INC., and          Consolidated with:
CONSOLIDATION COAL CO., and       Civil Action No. 1:17-cv-03861
FOLA COAL CO., LLC, and
CONSOL OF KENTUCKY, INC., and
and CONSOL PENNSYLVANIA COAL CO.,
LLC, and KURT SALVATORI,

          Defendants.


                                  ORDER


          Pursuant to Local Rule 52.1, it is hereby ORDERED that

the proposed findings of fact and conclusions of law, due on

this day, be filed and made part of the record.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: January 19, 2021
